                         Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 1 of 11
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                       Southern District ofNew York
                                                     )
              UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE
                             v.                      )
                                                     )
                                                     )      Case Number:         19 CR 00882 (KMK)
                   Francis J. O'Reilly               )     USM Number:           87612-054
                                                      )
                                                      )     Jason Ser, Esq.
                                                      )     Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)          1 and 2
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
26 USC 7202                       Failure to Pay Over Payroll Taxes                                        1/31/2016
26 USC 7201                       Tax Evasion                                                              12/18/2019            2




       The defendant is sentenced as provided in pages 2 through         _ _7:..___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count( s)      any open or pending                     D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in econonnc circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
                          Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 2 of 11
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                       Sheet 2 -lrnprisonment

                                                                                                     Judgment -   Page - ~2-   of   ~ 7 _ __
 DEFENDANT:                     Francis J. O'Reilly
 CASE NUMBER:                   19 CR 00882 (KMK)

                                                               IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 18 months to run concurrent for Counts 1 and 2. The Defendant has been advised of his right to appeal.



      X The court makes the following recommendations to the Bureau of Prisons:

           It is recommended that the Defendant be designated nearest to Danbury, Connecticut



      0 The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D    at   ----------
                                                      D a.m.     D p.m.        on

           D as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on            3/31 /2021
                                       ------------
           x    as notified by the United States Marshal.

           X as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at                                                    , with a certified copy of this judgment.
      - - - - - - - - - - -- - - -

                                                                                                    UNITED STATES MARSHAL



                                                                             By     ----------c--=--===--==c-=-=-=--:-c--===--:-:-------
                                                                                                  DEPUTY UNITED STATES MARSHAL
                         Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 3 of 11
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3- - Supervised Release----------- ~   -

                                                                                         Judgment-Page _   3_   of -   ----'7'-----
DEFENDANT:                     Francis J. O'Reilly
CASE NUMBER:                   19 CR 00882 (KMK)
                                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


2 years of supervised release to run concurrent for Counts 1 arid 2.




                                                              MANDATORY CONDITIONS

1. You must not commit ariother federal, state or local crime.
2. You must not unlawfully possess a controlled substarice.
3. You must refrain from ariy unlawful use of a controlled substarice. You must submit to one drug test within 15
days of release from imprisonment arid at least two periodic drug tests thereafter, as determined by the court.
           X The above drug testing condition is suspended, based on the court's determination that you
              pose a low risk of future substarice abuse. (check if applicable)
4.   X You must make restitution in accordarice with 18 U.S.C. §§ 3663 arid 3663A or ariy other statute authorizing
        restitution. (check if applicable)
5.   X You must cooperate in the collection of DNA as directed by the probation officer. (checkifapplicable)
6.   • You must comply with the requirements of the Sex Offender Registration arid Notification Act (34 U.S .C. §
        directed by the probation officer, the Bureau of Prisons, or ariy state sex offender registration agency in the
        location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D You must participate in ari approved program for domestic violence. (check if applicable)

Vou must comply ~th the staridard conditions that have been adop!ed by !ks court as well as ~!h any o!her
conditions on the attached page.
                        Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 4 of 11



AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _...:.
                                                                                                                  4 _ _ of _ _ _7~ -            -
DEFENDANT:                     Francis J. O'Reilly
CASE NUMBER:                   19 CR 00882 (KMK)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they est~blish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                           Date _ _ _ _ _ _ _ _ _ _ _ __
Defendant's Signature
AO 245B(Rev. 02/18)     Casein7:19-cr-00882-KMK
                      Judgment   a Criminal Case      Document 23 Filed 09/29/20 Page 5 of 11
                      Sheet 3D - Supervised Release
                                                                                 Judgment-Page _   5_   of   7
DEFENDANT:               Francis J. O'Reilly
CASE NUMBER:             19 CR 00882 (KMK)

                                   SPECIAL CONDITIONS OF SUPERVISION

It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant will provide the Probation Officer with access to any and all requested financial information
and also, to the extent the Probation Office determines that Mr. O'Reilly might pose a risk to another
individual, including an individual or o!"ganization, the Probation Officer, with the prior approval of the
Court, may require Mr. O' Reilly to notify the person or organization about the risk that he presents. And
he does have to comply with that instruction. And the Probation Officer may contact the individual or
organization to confirm that they've been so notified.
The Defendant shall notify the United States Attorney for this district within 30 days of any change of
mailing or residence address that occurs while any portion of the restitution remains unpaid.
The Defendant is not to prepare tax returns for a fee.
AO 245B (Rev. 02/18)      Casein7:19-cr-00882-KMK
                        Judgment   a Criminal Case               Document 23 Filed 09/29/20 Page 6 of 11
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment -     Page .e.
                                                                                                                           6 _ __     of ~
                                                                                                                                         7_ _ _ __
 DEFENDANT:                        Francis J. O' Reilly
 CASE NUMBER:                       19 CR 00882 (KMK)
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalti~s under the schedule of payments on Sheet 6.

                         Assessment                JVT A Assessment*                                              Restitution
 TOTALS                $ 200.00                $                                $                             $                 801,969.00


 D The determination of restitution is deferred until     ----
                                                                         . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paYf!!ent, unless specified otherwise in
      the priorit)' or~er or perc~ntage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                               Total Loss**                           Restitution Ordered                    Priority or Percentage
 SDNY Clerk of the Court                                                                         801,969.00
 Attention: Cashier
 See Order of Restitution
 attached




 TOTALS                                                                       $ _ __ _ _ _ _ _ __
                                      $ - - - - -- -- - -


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the            D fine     D restitution.
        D the interest requirement for the         D fine        •   restitution is modified as follows :


 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                .                        .
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13 , 1994, but before April 23, r996 .
AO 245B (Rev. 02/18)      Casein 7:19-cr-00882-KMK
                       Judgment   a Criminal Case              Document 23 Filed 09/29/20 Page 7 of 11
                       Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page - _ 7 _   _   or __T'-------_
 DEFENDANT:                 Francis J. O'Reilly
 CASE NUMBER:               19 CR 00882 (KMK)


                                                    SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$          -200.00
                                         -- - - - - due immediately, balance due

            D     not later than                                  , or
            D     in accordance with D C,         D D,       D E,or          D F below; or
 B     D Payment to begin immediately (may be combined with               • c,        D D, or      D F below); or

 C     D Payment in equal          _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ __ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ __ __ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     X    Special instructions regarding the payment of criminal monetary penalties:

            The :Qefendant :will pay the restitution in the amount of$150.00 in monthly installments to commence 30 days after the release
            from mcarcerat1on.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number) , Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principali (3) restitution interest 2 (4) fine principal, (5) fine
 interest, (6) commumty restitution, (7) JVTA assessment, (8) pena1t1es, and (9) costs, me udmg cost ofprosecut10n and court costs.
      Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 8 of 11




UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

UNITED STATES OF AMERJCA                                     [Consen~posed]
                                                             OrderofR~n
               V.

FRANCIS J. O'REILLY                                          Docket No. 19 Cr. 882 (KMK)




       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New Yark, Olga L Zverovich, ·

Assistant United States Attorney, of counsel the presentence report; the Defendant's conviction

on Counts One and Two of the above two-count Information; and all other proceedings in this

case, it is hereby ORDERED that:


       1.      Amount of Restitution

       FRANCIS J. O'REILLY, the Defendant, shall pay restitution in the total ammmt of

$801,969, pursuant to 18 U.S.C. § 3663, to the victim of the offenses charged in Counts One and

Two, as set forth below. Upon advice by the United States Attorney' s Office of a change of address

of a victim, the Clerk of the Comt is authorized to send payments to the new address without

further order of this Comt.

               A.     Joint and Several Liability

       Restitution is not joint and several with other defendants or with others not named herein.

       2.      Schedule of Payments

       Pursuant to 18 U.S .C. § 3664(£)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;
     Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 9 of 11




including obligations to dependents, the Defendant shall, in the interest of justice, pay restitution

in installments pursuant to 18 U.S .C. § 3572(d)(l) and (2) as follows :

       ( 1) The Defendant shall commence monthly installment payments in an amount of at least

10 percent of the Defendant's gross income, payable on the first day of each month, starting

immediately upon entry of this judgment or upon the Defendant's release from prison if the

Defendant is sentenced to a term of incarceration.; and

       (2) While serving the term of imprisonment, the Defendant shall make installment

payments toward his restitution obligation, and may do so through the Bureau of Prisons' ("BOP'')

Inmate Financial Responsibility Plan ("IFRP"). Pursuant to BOP policy, the BOP may establish

a payment plan by evaluating the Defendant's six-month deposit history and subtracting an amount

determined by the BOP to be u.'sed to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the Defendant's progress in meeting bis restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in installments

of at least 10 percent of the Defendant' s gross income on the first day of each month.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk of the Court" and mailed or hand-delivered to : United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U .S.C. § 3611. Toe

Defendant shall write his name, Social Security number, and the docket number of this case on

each check or money order. Credit card payments must be made in person at-the Clerk's.Office.

Any cash payments shall be hand delivered to the Clerk' s Office using exact change, and shall not



                                                  2
    Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 10 of 11




be mailed. For payments by wire, the Defendant shall contact the Clerk's Office for wiring

instructions.

       The Clerk's Office shall forward all restitution payments to the victim in this case, the

Internal Revenue Service ("IRS''), atthe below address within 30 days of receiving said payments

from the Defendant:

       IRS-RACS
       Attn: Mail Stop 6261, Restitution
       333 W. Pershing Ave.
       Kansas City, MO 64108

       The Clerk's Office shall ensure that the Defendant's name, Social Security number, and

the docket number of this case are indicated on the payment prior to forwarding the payment to

the IRS.

       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns .of: additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.       Restitution Liability

       The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as


                                                  3
     Case 7:19-cr-00882-KMK Document 23 Filed 09/29/20 Page 11 of 11




provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613( c) shall continue

until the estate receives a written release of that liability.



        AGREED AND CONSENTED TO:

        AUDREY STRAUSS
        Acting United States Attorney for the
        Southern. District of New York



        By:                                                           9/4/2020

                Olga L Zverovich, AUSA                               DATE
                One Saint Andrew's Plaza
                New York, NY 10007
                Tel: (212) 637-2514

        FRANCIS J. O'REILLY

        By:




        By:




                                       2
                                                     4
